NOONAN, Circuit Judge,
dissenting from the assumption of jurisdiction:
Federal courts are courts of limited jurisdiction, determined by the Constitution and by statute. Kokkonen v. Guardian Life Insurance Co. of America, 511 U.S. 375, 377, 114 S.Ct. 1673, 1675, 128 L.Ed.2d 391 (1994). The jurisdiction of a court of appeals to hear an appeal is determined by statute. In re Vylene Enterprises, Inc., 968 F.2d 887, 889 (9th Cir.1992). We cannot expand our jurisdiction by judicial decree. Kokkonen, 511 U.S. at 377, 114 S.Ct. at 1675. “It is to be presumed that a cause lies outside this limited jurisdiction ... and the burden of establishing the contrary rests upon the party asserting jurisdiction....” Id. (citations omitted). The United States has failed to establish that we have jurisdiction to hear its appeal in these matters.
To begin with, the United States has identified no statute that confers jurisdiction upon a court of appeals to hear an appeal from a grant of bail in an extradition matter. The. absence of such a statute is fatal. Without it, this court has no business to transact.
Failing to find a statute, the United States has raised various arguments, which I now review. One is patently without merit: that is, that we have on past occasions actually reviewed the grant of bail in an extradition matter. We did so, however, with neither briefing nor analysis of our jurisdiction. See, e.g., Matter of Extradition of Smyth, 976 F.2d 1535 (9th Cir.1992). This kind of prece*866dent is no precedent at all, even in a case where jurisdiction is not in question, see United States v. Vroman, 975 F.2d 669, 672 (9th Cir.1992), cert. denied, 507 U.S. 996, 113 S.Ct. 1611, 123 L.Ed.2d 172 (1993). A fortio-ri, this kind of precedent is. no precedent where jurisdiction is the issue and an absence of jurisdiction is clear from the absence of a statute conferring jurisdiction. Oddly, this court now cites these unreasoned non-precedents as authority.
The United States falls back on a difficult contention: that the grant of bail in an extradition matter is really the grant of habeas corpus. To make this argument, the government contends that the district judge has no authority to grant bail in extradition proceedings, so what he must be doing is granting habeas corpus. The argument is as ingenious as it is fallacious.
Bañ and habeas corpus are, very obviously, two different animals. Habeas springs from the Constitution and is a constitutional right. United States Constitution, Article 1, Section 9, Clause 2. While excessive bail is prohibited by Amendment VIII, in the ordinary case bail is ruled by statute. See, e.g., Bail Reform Act of 1984, 18 U.S.C. §§ 3146, 3148 and 3156.
The origins of the two procedures are different. So are their purposes. In habeas, a petitioner challenges the legality of his detention. Walters v. Maass, 45 F.3d 1355, 1357 (9th Cir.1995). Bail says nothing as to the legality of the confinement; it simply says that confinement is not necessary in order to assure the putative prisoner’s presence at a trial or hearing or to prevent a danger to the community.
Bail and habeas also differ in the conditions that must precede them and in the review that may be made of them. Habeas requires an exhaustion of all other avenues of review. See Rose v. Lundy, 455 U.S. 509, 515-516, 102 S.Ct. 1198, 1201-02, 71 L.Ed.2d 379 (1982). Bail can be granted on immediate application to the judge exercising authority over the prisoner. On review of ha-beas, federal appellate courts consider grants or denials of habeas corpus relief de novo. Sanders v. Ratelle, 21 F.3d 1446, 1451 (9th Cir.1994). On review of bail, where appeal is permissible, the factual findings of the court are considered under a deferential, clearly erroneous standard. United States v. Townsend, 897 F.2d 989, 994 (9th Cir.1990).
Even if one could make a silk purse out of a sow’s ear, one could still not transform a sow into a cat. The two animals here cannot be conflated or confused. Artt, Brennan and Kirby sought bail and were granted bail. They did not challenge the legality of their confinement. They did not seek habeas, and they did not receive habeas. There is no basis on which their release on bail can be found to be a release on a petition of habeas corpus.
As a last expedient to salvage the appeal it was suggested that mandamus might lie. The parties were requested to brief its availability. The United States conceded that of the five Bauman factors, three were absent. See Bauman v. United States District Court, 557 F.2d 650, 654-55 (9th Cir.1977). Mandamus could not be obtained.
There is no statute permitting appeal of the releases on bail. These proceedings are not habeas proceedings. Mandamus is not available. And there are additional reasons why we lack jurisdiction:
First, Judge Legge sitting as an extradition judge is not exercising “any part of the judicial power of the United States.” In re Kaine, 55 U.S. (14 How.) 103, 119, 14 L.Ed. 345 (1852); In re Extradition of Howard, 996 F.2d 1320, 1325 (1st Cir.1993). Consequently, his order is the order of a federal judge acting as an auxiliary to the executive branch but it is not a final decision of a district court as required by 28 U.S.C. § 1291 as to any decision of which we may have jurisdiction.
Second, Judge Legge’s order was not final. In extradition matters the government is not barred by res judicata. Hooker v. Klein, 573 F.2d 1360, 1368 (9th Cir.), cert. denied, 439 U.S. 932, 99 S.Ct. 323, 58 L.Ed.2d 327 (1978); and if the decision on extradition itself is not final, a fortiori the decision as to whether or not to grant bail in an extradition proceeding is not final. Releases on-bail in an extradition proceeding do not meet the test of conclusively determining a disputed question. See Confederated Salish v. Simonich, 29 *867F.3d 1398, 1402 (9th Cir.1994). Noncompliance with a fairly technical rule of federal procedure that results in lack of finality is sufficient to deprive us of appellate jurisdiction. Lopez v. City of Needles, 95 F.3d 20 (9th Cir.1996); Proud v. United States, 704 F.2d 1099, 1100 (9th Cir.1983). A fortiori, lack of finality resulting from the ability of a litigant to renew its case without an appeal must leave us without power of action.
Third, there is no provision in the rules governing appeals for bail in an extradition matter because these rules are addressed either to criminal or to civil cases. Extradition proceedings are not criminal proceedings, as is agreed by all parties; no guilt or innocence is determined in them. Nor are extradition proceedings civil as the term is used in our rules, so that they are not governed by the Federal Rules of Civil Procedures. See Merino v. United States Marshal, 326 F.2d 5, 12-13 (9th Cir.1963), cert. denied, 377 U.S. 997, 84 S.Ct. 1922, 12 L.Ed.2d 1046 (1964). Extradition proceedings are sui generis. Hooker, 573 F.2d at 1369 (concurring opinion). They are “essentially administrative in character.” See Fed. R.Evid. 1101(d)(3), U.S.C.A. Title 28, Notes of Advisory Committee on [1972] Proposed Rules, Note to Subdivision (d) (West 1984). Consequently, there is no provision for such elemental matters as to when the time for appeal should be taken in an extradition appeal or in an appeal of bail granted in the course of an extradition proceeding.
It has been suggested that jurisdiction lies under 28 U.S.C. § 1291 because 18 U.S.C. § 3145(c) refers to this section in creating an appeal from a release order in a criminal case. Section 3145(e) reads, in part, as follows: “An appeal from a release or detention order, or from a decision denying revocation or amendment of such an order, is governed by the provisions of section 1291 of title 28 and section 3731 of this title.” The cross-reference to 18 U.S.C. § 3731 is a reference to appeals by the United States in criminal cases where bail has been granted to “a person charged with or convicted of an offense....” Consequently the drafters of § 3145 deliberately provided for appeal of criminal bail orders and did not rely on § 1291 to assure such appeal. An extradition matter is not a criminal case. That a special statute was necessary to authorize appeal of release orders in criminal cases underscores the lack of such a statute in extradition matters.
This court now relies on § 1291, with the implication that § 3731 is redundant even for appeal of bail in a criminal case. It is a poor principle of statutory interpretation to treat an act of Congress as enacted in vain. The court states: “Thus, by reason of 18 U.S.C. § 3145, bail decisions in criminal cases are ‘final’, within the meaning of section 1291.” The statement is accurate if reference to § 3731 is added. But how are bail decisions in extradition cases final? In the court’s view by creative analogy.
At the heart of the court’s opinion is the thought that it would be desirable for this court to have authority to review bail decisions in extradition matters. So far, Congress has declined to give us such authority. The court’s “three problems,” however, are strong enough to urge reconsideration upon Congress to supply this apparent want in the statutory law governing extradition. Until Congress acts, we can do no more than call attention to the lacuna.
To the extent that we are a government of laws, the first law for a court is the law giving it authority to act. If, where no law conferring jurisdiction exists, jurisdiction can be created, we are no longer a government of laws, no longer a court. Surely there can scarcely be a more pernicious species of judicial activism than to find it desirable that one should have jurisdiction of a case and therefore reach out to create the jurisdictional basis. A judge must resist such an assumption of power. For that reason, I must respectfully dissent and decline to enter into the reasoning by which a district judge wearing two hats at once (under Article III and under Article II) may constitutionally function as a federal court.